CROCKETT, Justice
(concurring with added comment):
I agree that at least there should be a hearing in regard to defendant’s residence. But I would go further.
It is my view that the defendant’s statement in his affidavit under oath that he did not reside at that address and had not received the summons stands unrefuted. The notation on the return of summons quoting the statement of a third party (his mother) is hearsay as to the defendant and not binding upon him. In the absence of a challenging pleading of equal dignity with his affidavit, there is no basis upon which the court could find contrary to his averment. In accordance with what has been said above, and with the declared policy of the law to be liberal in setting aside a default judgment to the end that a party may have his day in court, I would remand for that purpose. See Westinghouse Electric Supply Company v. Paul W. Larsen Contractor, Inc., Utah, 544 P.2d 876; and Bylund v. Crook, 60 Utah 285, 208 P. 504.
HALL, J., does not participate herein.